DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the references of record teach “a cover positioned at said toilet plate lower portion; said cover having inner flat surfaces and a slit therethrough, said inner flat surfaces configured to house and restrict longitudinal rotation of each said extension fastener” in combination with remaining limitations in Claim 13.
Among several references teaching an adjustable spacer (U.S. Patent Publication No. 2015/0191902, U.S. Patent No. 2,810,136, U.S. Patent No. 3,666,225), Weinberger (U.S. Patent No. 3,666,225) is considered the closest art to the claimed invention.
Weinberger (U.S. Patent No. 3,666,225) teaches an adjustable spacer assembly (Fig. 6) for use within a toilet system having at least a rear wall (32c) of a tank of a stationary toilet and a stationary wall (36c) of a restroom, a flat toilet plate (24c) having an interconnecting portion (22c), a toilet insert (28c).
Below are additional references teaching other features of the claimed invention not taught by Weinberger. 
Omrani (U.S. Patent No. 6,073,899) teaches a hanger (Fig. 1, 10) for suspending a tissue box (4) having a breakaway joint (Fig. 2, 44).
Benson (U.S. Patent No. 5,997,412) teaches at least one extension fastener (Fig. 4, 38a-38h).  
However, none of the references teach, suggest or provide a motivation to combine a cover as indicated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        4/8/2021